UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant T Filed by a Party other than the Registrant£ Check the appropriate box: T Preliminary Proxy Statement £ Confidential, For Use of the Commission Only (as permitted by Rule 14a-6(e) (2)) £ Definitive Proxy Statement £ Definitive Additional Materials £ Soliciting Material Pursuant to § 240.14a-12 SHEARSON FINANCIAL NETWORK, INC. (Name of Registrant As Specified In Its Charter) (Name of Person(s) Filing Consent solicitation statement, if Other Than the Registrant) Gregory Sichenzia, Esq. David B. Manno, Esq. Sichenzia Ross Friedman Ference LLP 61 Broadway New York, New York 10006 (212) 930-9700 (212) 930-9725 (Fax) Payment of Filing Fee (Check the appropriate box): T No fee required. £ Fee computed on table below per Exchange Act Rules 14a-6(i) (1) and 0-11 (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: £ Fee paid previously with preliminary materials. £ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: SHEARSON FINANCIAL NETWORK, INC. 2470 St. Rose Parkway, Suite 314 Henderson, Nevada 89074 NOTICE OF A SPECIAL MEETING OF SHAREHOLDERS TO BE HELD ON AUGUST 7, 2007 NOTICE IS HEREBY GIVEN that a Special Meeting of Shareholders of Shearson Financial Network, Inc., a Nevada corporation (the “Company”), will be held on August 7, 2007, at 9:00 AM Pacific Daylight Time at 2470 St. Rose Parkway, Suite 314, Henderson, Nevada 89074 for the purpose of considering and voting upon the following matter: 1.To consider and act upon a proposal to approve an amendment to the Company's Articles of Incorporation to decrease the number of shares of common stock authorized to be issued; and 2.To consider and act upon a proposal to approve an amendment to the Company's Articles of Incorporation to effect a reverse stock split of all of the outstanding shares of common stock of the Company at a ratio to be determined by the Board of Directors up to a maximum ratio of one-for-200, to be effective at any time prior to 12 months after the date of stockholder approval, in the discretion of the Board of Directors. Our board of directors has fixed the close of business on July 23, 2007 as the record date for the determination of shareholders entitled to notice of and to vote at the annual meeting and at any adjournment or adjournments of the meeting. BY ORDER OF THE BOARD OF DIRECTORS Michael A. Barron Chief Executive Officer July 26, 2007 Las Vegas, Nevada Your vote is very important. Whether or not you plan to attend the special meeting, in order to ensure representation of your shares, please promptly complete, date and sign the enclosed proxy card and return it in the accompanying envelope or follow the instructions provided for voting by phone or via the Internet, if applicable. No postage need be affixed if the proxy card is mailed in the United States. If you have any questions, please contact Michael A. Barron, CEO, at 702-868-7922. SHEARSON FINANCIAL NETWORK, INC. 2470 St. Rose Parkway, Suite 314 Henderson, Nevada 89074 EXPLANATORY NOTE This Preliminary Proxy Statement is being filed to replace the Preliminary Proxy Statement which was filed by the Company on July 23, 2007.The Preliminary Proxy Statement filed on July 23, 2007 shall be deemed null and void and no action shall be taken by the Company pursuant to it. PROXY STATEMENT FOR THE SPECIAL MEETING OF SHAREHOLDERS TO BE HELD ONAUGUST 7, 2007 TABLE OF CONTENTS THE COMPANY 4 INFORMATION ABOUT SOLICITATION AND VOTING 4 INFORMATION ABOUT THE SPECIAL MEETING 4 PROPOSAL NO. ONE:DECREASE NUMBER OF AUTHORIZED SHARES 6 PROPOSAL NO. TWO:REVERSE STOCK SPLIT 7 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 10 OTHER MATTERS 11 INCORPORATION OF CERTAIN INFORMATION BY REFERENCE 11 AVAILABLE INFORMATION 11 THE COMPANY Shearson Financial Network, Inc. 2470 St. Rose Parkway, Suite 134 Henderson, Nevada 89074 (702) 868-7900 Shearson Financial Network, Inc., formerly known as Blue Star Coffee, Inc. and Consumer Direct of America, (“CDA”) is a Nevada corporation formed in July, 2000 to sell specialty coffee beans, brewed coffee and espresso-based beverages through company-owned and franchised retail locations. In February 2002, Blue Star, which was then in the development stage, acquired all of the outstanding stock of Consumer Capital Holdings, Inc. and Consumer Capital Holdings became a wholly owned subsidiary of Blue Star. After its acquisition of Consumer Capital Holdings, Blue Star changed its name to Consumer Direct of America. On May 1, 2006, the Company changed its name to Shearson Financial Network, Inc., (“SFN”) is a direct-to-consumer mortgage broker and banker with revenues derived primarily from origination commissions earned on the closing of first and second mortgages on single-family residences (“mortgage loans” and “home equity loans”). The Company’s wholly owned subsidiary, Shearson Home Loans, formerly known as Consumer Direct Lending Inc. ("CDL") is a Nevada corporation formed in October 2001 to originate retail mortgages and to provide mortgage banking services. The board of directors of CDL approved to change the name of the Company from Consumer Direct Lending, Inc. to Shearson Home Loans on June 22, 2005. Shearson Home Loans establishes banking and correspondent relationships with major lenders and banks. INFORMATION ABOUT SOLICITATION AND VOTING Solicitation This Proxy Statement is furnished in connection with the solicitation of proxies by the board of directors of Shearson Financial Network, Inc. (the “Company”) for use at the Special Meeting of Shareholders to be held onAugust 7, 2007 at 9:00 AM, Pacific Daylight Time, at 2470 St. Rose Parkway, Suite 314, Henderson, Nevada, 89074 and at any adjournment or adjournments of the special meeting. The notice of meeting, this Proxy Statement, the enclosed proxy card, ourForm 10-Q for the quarter ended March31,2007,and our annual report to shareholders for the year ended December 31, 2006 which includes a copy of our Annual Report on Form 10-K for the same fiscal year as filed with the Securities and Exchange Commission (the “SEC”), including financial statements and schedules, but excluding exhibits, are first being sent or given to shareholders on or about August 7, 2007.We will, upon written request of any shareholder who has not otherwise received a copy of our annual report on Form 10-KSB/A for the fiscal year ended December 31, 2006, furnish without charge a copy of that annual report on Form 10-KSB/A, including financial statements and financial statement schedules, but excluding exhibits, as filed with the SEC.Please address your request to Shearson Financial Network, Inc., 2470 St. Rose Parkway, Suite 314, Henderson, Nevada89074, Attention: Michael Baron, Chief
